EXHIBIT 10.2 AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (the “Agreement”), dated as of June 1, 2009, is by and among Akeena Solar, Inc., a Delaware corporation (the “Company”) and the investors signatory hereto (each, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Company and the Purchasers are parties to that certain Securities Purchase Agreement (the “Purchase Agreement”), dated February 26, 2009, pursuant to which the Company issued to the Purchasers common stock, preferred stock and common stock purchase warrants, including, the Series G Common Stock Purchase Warrants to purchase up to 2,196,400 shares of Common Stock, in the aggregate, in the individual amounts set forth on Schedule A attached hereto (the “February Series G Warrants”). WHEREAS, the Company and the Purchasers are parties to that certain Amendment Agreement (the “April Amendment”), dated April 20, 2009, pursuant to which, among other things, the Company issued to the Purchasers additional Series G Common Stock Purchase Warrants to purchase up to 1,275,000 shares of Common Stock, in the aggregate (the “April Series G Warrants” and together with the outstanding February Series G Warrants, the “Outstanding Series G Warrants”). WHEREAS, the parties wish to amend certain terms of the Outstanding Series G Warrants, provide for the current exercise of a portion of the Outstanding Series G Warrants, and provide for the issuance to the Purchases of new warrants, all pursuant to the terms hereof. WHEREAS, capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms as set forth in the Purchase Agreement, the April Amendment or the Outstanding Series G Warrants, as applicable. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Purchasers and the Company agree as follows: 1.Exercise of Outstanding Series G Warrants.Each Purchaser hereby agrees, severally and not jointly with the other Purchasers, to exercise the number of such Purchaser’s Outstanding Series G Warrants set forth on Schedule B attached hereto simultaneously with or prior to the Closing, at an exercise price equal to $1.12 per share, for aggregate gross cash proceeds to be received by the Company simultaneously with or prior to the Closing from all Purchasers of $700,000, otherwise pursuant to the terms of the Outstanding Series G Warrants.The cash exercise price to be paid by each Purchaser shall be referred to as such Purchaser’s “Exercise Amount” and shall be as set forth on Schedule B.Each Purchaser shall execute and deliver such Purchaser’s Exercise Amount to the bank account designated in writing by the Company set forth on Schedule C attached hereto; provided, however, that a Purchaser shall not be required to exercise such certain portion of its Outstanding Series G Warrant to the extent that Section 2(e) of the Outstanding Series G Warrant is violated by the resulting Common Stock issuance of such certain portion. Immediately upon delivery of the Exercise Amount, the Company shall instruct the Transfer Agent to deliver, on an expedited basis, a certificate for the shares purchased hereunder by crediting the account of such Purchaser’s prime broker with the Depository Trust Company through its Deposit Withdrawal Agent Commission system, as set forth on each Purchaser’s signature page hereto. 2.Amendments to the Outstanding Series G Warrants. (a)Term.
